Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Claims 18-20 of Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of claims 1-17 of Group I, was made without traverse in the reply filed on May 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
a}	In claim 1, it is unclear what the differences are between the light absorbing structures and the polarizing structures since a polarizing structure can also be a light absorbing structure which absorbs light in one plane and transmits light in another plane, hence polarizing the transmitted light.  For the purposes of examination, the light absorbing structures are interpreted to be structures that absorb visible light in both planes, and the polarizing structures are interpreted to be structures that only absorb light in one plane when they are light absorbing polarizing structures.  Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-17 depend on and include the subject matter of claim 1, without providing a solution to the indefinite issue described above.
b)	In claims 9-10, it is unclear what the term “a horizontal direction” means in relation to the “an extending direction” in terms of a reference compass, and how the two directions relate to the spatial configurations of the display panel, the plurality of grooves and the light absorbing structures of the display device. Clarification and/or amendment with relevant citation(s) from the specification are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Google Patents English translation of CN 103700326 A) in view of Lee (US 2015/0108483).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Li teaches a display device (LED display, description, page 2), comprising: a display panel (LED luminescent device 9 is located on pcb board 10, last para of page 2, Fig. 2 shown above); and polarizing structures (polarizing coating 3 for being crisscross arranged and forming by protuberance 31 and recess 32, last para of page 2, first para of page 3) and light shielding structures (light shield 8, first para of page 3) located on a light emitting side of the display panel 9 (protuberance 31 is fitted on LED luminescent device 9, first para of page 3, Fig. 2), wherein a plurality of groove structures (recess 32, first para of page 3) are formed between the polarizing structures 31 (Fig. 2), and each of the light shielding structures 8 is located in the groove structures 32 (Fig. 2).  Lee is silent regarding specific types of the light shielding structures 8.
However, Lee teaches that in a display device ([0004]), a conventional light shielding structure is also referred to as a light absorbing structure (layer [0047]) which means that one of ordinary skill in the art at the time, would have known that conventional light shielding structures are light absorbing structures, for the purpose of providing the desired light shielding characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided light absorbing structures as the light shielding structures of the display device of Li, in order to obtain the desired light shielding characteristics, as taught by Lee.
Regarding claim 2, modified Li teaches that the polarizing structures 31 are disposed in parallel with each other (strip structure, last para of page 2, Fig. 2), and the light absorbing structures 8 are disposed in parallel with each other (Fig. 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, as applied to claims 1-2 above, and further in view of Kim (EP 2940496 A1).
Li, as modified by Lee, teaches the display device comprising the light absorbing structures and the polarizing structures, as described above.  Li is silent regarding a material of the polarizing structures.
However, Kim teaches that in a display device (abstract), a common material of polarizing structures comprises a mixture of a dichroic dye and a polymerizable liquid crystal ([0047]), for the purpose of providing the desired polarizing performance ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have formed the polarizing structures of the display device of Li, from a material comprising a mixture of a dichroic dye and a polymerizable liquid crystal, in order to obtain the desired polarizing performance, as taught by Kim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, as applied to claims 1-2 above, and further in view of Koseki (US 5,345,324).
Li, as modified by Lee, teaches the display device comprising the polarizing structures and the light absorbing structures located on the light emitting side of the display panel, as described above.  Li, as modified by Lee, is silent regarding a material of the light absorbing structures.
However, Lee teaches that in a display device ([0004]), a conventional light shielding structure is also referred to as a light absorbing structure (layer [0047]).
Koseki teaches that in a display device (col 3, lines 1-2), a light shielding layer can be a black color photoresist (col 3, lines 22-30), for the purpose of providing the desired shape-forming capability (col 5, lines 39-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a black color photoresist in the material of the light absorbing structures of the display device of Li, as modified by Lee, in order to obtain the desired shape-forming capability, as taught by Koseki.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, as applied to claims 1-2 above, and further in view of Gaides (US2010/0214506).
Li, as modified by Lee, teaches the display device comprising the polarizing structures and the light absorbing structures located on the light emitting side of the display panel, as described above. 
Regarding claim 6, Li fails to teach that a pitch between two adjacent light absorbing structures ranges from 30 to 60 µm.
However, Gaides teaches that in a display device ([0026]), while an exemplary pitch “P” between two adjacent light absorbing structures (absorptive regions 140 [0031], Fig. 1) is 70 µm (0.070 mm ([0061]) which is just outside the claimed upper limit of 60 µm, a smaller pitch “P” can provide a sharper image cutoff at lower viewing angles, thus establishing the pitch as a result-effective variable ([0037]). 
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have reduced the pitch between two adjacent light absorbing structures in the display device of Li, as modified by Lee, to one that is within a range of from 30 to 60 µm, in order to obtain a sharper image cutoff at lower viewing angles, as taught by Gaides.
Regarding claim 7, Li fails to teach that a height of each of the light absorbing structures ranges from 20 to 50 µm.
However, although Gaides teaches that in a display device ([0026]), while an exemplary height “H” of each of the light absorbing structures (absorptive regions 140 [0031], Fig. 1) is 146 µm (0.140 mm ([0061]) which is outside the claimed upper limit of 50 µm, various modifications are within the scope of the invention ([0057]).  A reduction in the height of each of the light absorbing structures in proportion with a reduction in the size of the display device, for the purpose of providing a thinner, smaller and lighter weight display device, was already common practice in the art at the time. 
Therefore, in the absence of a clear showing to the contrary, it would have been obvious to one of ordinary skill in the art at the time, to have reduced the height of each of the light absorbing structures in the display device of Li, as modified by Lee, from the exemplary one taught by Gaides, to one that is within a range of from 20 to 50 µm, in order to obtain a thinner, smaller and lighter weight display device, as was already common practice in the art at the time.
Regarding claim 8, Li fails to teach that a ratio of height to width of each of the light absorbing structures is greater than or equal to 1.
However, Gaides teaches that in a display device ([0026]), a ratio of a height to width of each of the light absorbing structures (absorptive regions 140 [0031], Fig. 1) is greater than 1 (Fig. 1), for the purpose of increasing incident light transmission (increase the width of the light absorbing regions, thereby decreasing transmission at normal incidence [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have increased a ratio of height to width of each of the light absorbing structures of the display device of Li, as modified by Lee, to one that is within a range of greater than 1, in order to increase incident light transmission, as taught by Gaides. 
Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, as applied to claims 1-2 above, and further in view of Park (US 2017/0285400) and Ge (US 2008/0309854).
Li, as modified by Lee, teaches the display device comprising the polarizing structures and the light absorbing structures located on the light emitting side of the display panel, as described above. 
Regarding claims 11, 15, Li is silent regarding a light compensating layer located on a side of the polarizing structures and the light absorbing structures adjacent to the display panel, and hence also fails to teach a light compensating layer that comprises a ¼ wave plate layer located on the display panel, and a ½ wave plate layer located on the ¼ wave plate layer.
However, Park teaches that a light compensating layer (retardation layer 260 [0101]) that is located on a side of polarizing structures (polarizing portion 251 [0113]) adjacent to a display panel (electrode 270 / liquid crystal layer 3 / lower display plate 100 [0102, 0104], Fig. 2), comprises a ¼ wave plate layer and a ½ wave plate layer (QWP and the HWP may be used together as the retardation layer 260 [0101]), such that the ¼ wave plate layer as QWP of light compensating layer 260 can be located on the display panel 270/3/100 ([0101] Fig. 2), and the ½ wave plate layer HWP is then located on the ¼ wave plate layer QWP, for the purpose of providing the desired wide-view broadband circular polarizer configuration, as evidenced by Ge.
Ge teaches that a ¼ wave plate layer QWP (120b [0071]) can be located on the display panel (liquid crystal cell 150 [0069] Fig. 3A), and the ½ wave plate layer HWP (110b [0071]) is then located on the ¼ wave plate layer QWP 110b (Fig. 3A), for the purpose of providing the desired wide-view broadband circular polarizer configuration ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have located a light compensating layer comprising a ¼ wave plate layer and a ½ wave plate layer, on a side of the polarizing structures and the light absorbing structures adjacent to the display panel of the display device of Li, as modified by Lee, as taught by Park, and further, to have located the ¼ wave plate layer on the display panel, and the ½ wave plate layer on the ¼ wave plate layer, in order to obtain the desired wide-view broadband circular polarizer configuration, as taught by Ge.
Claims 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, Park and Ge, as applied to claims 11, 15 above, and further in view of Kim (EP 2940496 A1).
Li, as modified by Lee, Park and Ge, teaches the display device comprising the polarizing structures and the light absorbing structures located on the light emitting side of the display panel, and the light compensating layer located on the side of the polarizing structures and the light absorbing structures adjacent to the display panel, as described above. 
Regarding claim 12, Li, as modified by Lee, Park and Ge, is silent regarding a first substrate layer that is a polyimide alignment layer located between the light compensating layer and a layer in which the polarizing structures are located.
However, Kim teaches that in a display device (abstract), a common material of the light compensating layer (phase delay layer [0028]) is a polymerizable liquid crystal that is aligned by a first substrate layer ([0029]) which is a polyimide alignment layer ([0057]), for the purpose of providing the desired phase difference ([0028]), and further, that a common material of the polarizing structures comprises a mixture of a dichroic dye and a polymerizable liquid crystal that is aligned by the same first substrate layer (alignment film [0047]) which is a polyimide alignment layer ([0057]), for the purpose of providing the desired polarizing performance ([0048]).
	Therefore, it would further have been obvious to one of ordinary in the art at the time, to have located a first substrate layer that is a polyimide alignment layer, between the light compensating layer and a layer in which the polarizing structures are located, in the display device of Li, as modified by Lee, Park and Ge, in order to align the polymerizable liquid crystal in both the light compensating layer and the polarizing structures layer, in order to obtain the desired phase difference, and the desired polarizing performance, as taught by Kim.
	Regarding claims 16-17, Li, as modified by Lee, Park and Ge, teaches that the light compensating layer comprises a ¼ wave plate layer located on the display panel, and the ½ wave plate layer located on the ¼ wave plate layer, but is silent regarding structures and materials of the two wave plate layers.
However, Kim teaches that in a display device (abstract), a conventional light compensating layer (phase delay layer [0028]) is formed from a polymerizable liquid crystal layer that is aligned by a substrate layer ([0029]), for the purpose of providing the desired phase difference ([0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a first polymerizable liquid crystal layer on a second substrate layer, in the ¼ wave plate layer, and further, to have included a second polymerizable liquid crystal layer on a third substrate layer, in the ½ wave plate layer, of the light compensating layer of the display device of Li, as modified by Lee, Park and Ge, in order to obtain the desired phase differences, as taught by Kim. 

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782